                      Case 5:19-cv-00020-LGW-BWC Document 17 Filed 06/16/20 Page 1 of 1


         AO 450(GAS Rev 10/03)Judgment in a Civil Case
                                                                                                           1 1 t'              ri      M     T-
                                                                                                                                   • V J1\ 1
                                                                                                                                    •. M /
                                                                                                                                      . i.


                                       United States District Court
                                                                                                                             '"10^35
                                                     Southern District of Georgia
                                                                                                             !      ■ - t


                  JUAN CARLOS LOPEZ,

                                  Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE



                                                V.
                                                                                 CASENUMBER: CV519-20

                  WARE STATE PRISON,

                                 Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □       has rendered its verdict.


                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                    rendered.


                    IT IS ORDERED AND ADJUDGED

                    that in accordance with the Order of the Court entered this 15th day of June 2020, ADOPTING the

                    Magistrate Judge's Report and Recommendation as the opinion of the Court. The Court

                    DISMISSES Plaintiffs Complaint, and DENIES Plaintiff in forma pauperis status on appeal. This

                    case stands closed.




            Approved by:
                                HONJ^A GODBEY WOOD, JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTEHRN DISTRICT OF GEORGIA


                                                                               John E. Triplett, Acting Clerk
            Date                                                               Clerk




                                                                               (By) DepUiy Clerk
GAS Rev 10/1/03
